 



Exhibit 10.32
NINTH AMENDMENT TO THE
DYNEGY NORTHEAST GENERATION, INC. RETIREMENT INCOME PLAN
WHEREAS, Dynegy Inc., a Delaware corporation (“Dynegy”), maintains the Dynegy
Northeast Generation, Inc. Retirement Income Plan (the “Plan”) for the benefit
of eligible employees of certain participating companies;
WHEREAS, Dynegy desires to amend the eligibility provisions of the Plan with
respect to a specified group of collectively bargained employees who are
eligible for benefits under a different plan maintained by Dynegy; and
WHEREAS, Dynegy and its delegates are authorized and empowered to amend the Plan
pursuant to Section 8.1(a) of the Plan.
NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective April 3, 2008:
I.
Section 1.16 of the Plan is amended by adding the following sentence to the end
thereof:
“Notwithstanding any provision of the Plan to the contrary, ‘Employee’ shall not
mean an individual who is hired by an Employer on or after April 3, 2008 and who
is covered by that certain Memorandum of Agreement between Dynegy Northeast
Generation, Inc. and Local Union 320 of the International Brotherhood of
Electrical Workers, dated March 26, 2008, as ratified on April 3, 2008.”
II.
Except as amended herein, the provisions of the Plan shall remain in full force
and effect.
IN WITNESS WHEREOF, the undersigned has caused this Ninth Amendment to the Plan
to be executed on the date indicated below, to be effective as provided herein.

                  DYNEGY INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Julius Cox
 
Julius Cox, Chairman of the Dynegy Inc.
Benefits Plan Committee    
 
      Date: April 28, 2008    

 

